Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Corus Entertainment announces its intention to voluntarily delist from the NYSE TORONTO, July 15 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced today its intention to voluntarily delist its Class B Non-Voting Shares ("Class B Shares") from the New York Stock Exchange ("NYSE"). The Company will continue to list and trade its Class B Shares on the Toronto Stock Exchange ("TSX"). The NYSE accounts for approximately 9% of Corus' global trading volume and, as such, the Company believes its shareholders are provided with sufficient liquidity through the TSX listing. "We believe that the costs associated with maintaining our NYSE listing outweigh the benefits for the Company and our shareholders," said John Cassaday, President and CEO, Corus Entertainment. "The voluntary delisting from the NYSE will have no impact on Corus' commitment to maintaining high standards of corporate governance and transparency in financial reporting." Corus provided written notice today to the NYSE that it intends to delist its Class B Shares. The Company intends to file a Form 25 with the U.S.
